Citation Nr: 9924462	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for neuropsychiatric 
disability other than post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
right ankle disability.

4.  Entitlement to service connection for left ankle 
disability, to include as secondary to service-connected 
right ankle disability.

5.  Entitlement to an increased evaluation for right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1985.  
This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issues of entitlement to service connection for a post-
traumatic stress disorder (PTSD) and entitlement to an 
increased evaluation for service-connected right knee 
disability are addressed in the remand portion of this 
action.

Service connection for autoimmune disorder was denied by 
rating decision dated in January 1999; the veteran was 
notified of this action later in January 1999.  To date, 
neither he nor his representative has expressed disagreement 
with this denial.  Therefore, this matter is not currently 
before the Board.


FINDING OF FACT

The veteran's claims for service connection for 
neuropsychiatric disability other than PTSD and for left knee 
and left ankle disabilities, to include as secondary to 
service-connected right ankle disability, are not plausible.






CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for neuropsychiatric disability 
other than PTSD and for left knee and left ankle 
disabilities, to include as secondary to service-connected 
right knee disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Service connection may also be 
granted for disability which is proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(1998).  Additional disability resulting from the aggravation 
of a nonservice- connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the claim, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet.App. 136 (1994); 
Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-grounded 
claim is a plausible claim, that is, a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has stated 
that the quality and quantity of evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of a relationship between 
that disability and an injury or disease incurred in service 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992).

Service medical records are negative for evidence of 
neuropsychiatric, left knee or left ankle disability.

The initial post-service complaints of left knee or ankle 
disability were on VA examination in March 1991, when the 
veteran complained of some discomfort in the left knee.  
While right knee findings are reported on this examination, 
it does not appear that the left knee was examined.

VA outpatient records from March 1993 to March 1994 reveal 
that the veteran noted in March 1993 that he had incurred a 
left knee injury while playing football in September 1992.  
The examiner indicated that while it might be a posterior 
medial meniscus tear, it was probably a capsular tear.  The 
veteran complained in December 1993 that he had again injured 
his left knee while playing football; the impression was 
probable medial meniscus tear.  He underwent left knee 
arthroscopy in February 1994, which did not reveal any 
meniscal pathology. 
A January 1994 mental status evaluation report from David G. 
Crawford, M.D., with Regent Mental Health Group, contains a 
diagnosis of dysthymia.  Subsequent private treatment 
records, including from Stoughton Family Counseling, reveal 
continued psychiatric problems.  

According to January and February 1996 hospital records from 
Meriter Hospital, the veteran had tendonitis of the left 
ankle.  November and December 1996 records from Douglas 
Hoffman, with Physicians Plus Medical Group, reveal that the 
veteran incurred quadriceps strain of the left knee while 
playing touch football in September 1996 and complained of a 
four year history of left ankle pain after an inversion type 
sprain while stepping off a curb.  It was noted that he had 
been diagnosed with posterior tibialis tendonitis.  Dr. 
Hoffman said that whether the veteran's previous right knee 
injury caused an acceleration or aggravation of his 
quadriceps strain or posterior tibialis tendonitis over and 
above the degree of disability that would be expected without 
a prior right knee problem is uncertain.

The veteran complained on VA examination in December 1996 of 
bilateral knee disability.  X-rays of the left knee were 
interpreted as normal.  The examiner's impressions were 
status post excision of the right bipartite patellar fragment 
and bilateral patellofemoral stress syndrome.  

According to a March 1997 report from Dr. Crawford, the 
veteran had obsessive-compulsive disorder and dysthymia.  In 
September 1997, Dr. Crawford noted that he had treated the 
veteran since January 1994 and that the veteran had a history 
of obsessive-compulsive disorder; dysthymia; and attention 
deficit hyperactivity disorder, without hyperactivity.

According to a May 1997 report from Richard A. Lemon, M.D., 
with Physicians Plus Medical Group, the veteran continued to 
complain of bilateral knee disability.  Dr. Lemon's 
impression was status post bilateral knee surgery.  Dr. Lemon 
said that he could not state with a reasonable degree of 
medical probability that the veteran's left leg problems are 
due to his right knee disability but that it was possible 
that some of his injuries may be related to his favoring his 
right knee.

There is no medical evidence suggesting the presence of left 
knee or left ankle disability in service or until years 
thereafter.  The initial post service notation of a problem 
with either of these disabilities was not until March 1991, 
when the veteran complained of some left knee discomfort.  
However, no clinical evidence of left knee or ankle 
disability was noted until March 1993, when the veteran 
indicated that he had injured his left knee playing football 
in September 1992.  He injured his left knee again in 
December 1993; and although it was thought that he probably 
had a medial meniscus tear, a left knee arthroscopy in 
February 1994 did not show any meniscal pathology.  

Dr. Hoffman diagnosed posterior tibialis tendonitis of the 
left ankle and quadriceps strain of the left knee in late 
1996, and he was uncertain whether the veteran's service-
connected right knee disability caused an acceleration or 
aggravation of the veteran's left knee or left ankle 
disability.  Dr. Lemon could only say that it was possible 
that his left knee and left ankle injuries might be related 
to his right knee disability.  Neither of these physicians 
provided an opinion supportive of the veteran's claim for 
service connection for left ankle disability or his claim for 
service connection for left knee disability, and the record 
contains no other medical opinion supportive of either claim. 

With respect to the veteran's claim for service connection 
for neuropsychiatric disability other than PTSD, the Board 
notes that there is no medical evidence suggesting the 
presence of any neuropsychiatric disorder in service or until 
years thereafter.  Moreover, there is no medical evidence 
suggesting than any neuropsychiatric disorder other than PTSD 
is etiologically related to service.

The evidence linking these claimed disabilities to service or 
service-connected disability is limited to the veteran's own 
statements.  However, as a lay person, he is not competent to 
provide a medical opinion.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-495 (1992).  Therefore, the veteran's 
claims for service connection for neuropsychiatric disability 
other than PTSD and for left knee and left ankle 
disabilities, to include as secondary to service-connected 
right knee disability, are not well grounded.  Grottveit at 
92.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims for service connection for 
neuropsychiatric disability other than PTSD, left knee 
disability, and left ankle disability.  Robinette v. Brown, 8 
Vet. App. 69, 79 (1995).


ORDER

Service connection for neuropsychiatric disability other than 
PTSD, for left knee disability, and for left ankle disability 
is denied.


REMAND

The Board notes that the December 1996 VA orthopedic 
examination report does not include an adequate assessment of 
the functional impairment associated with the veteran's 
service-connected right knee disability, to include such 
factors as weakened movement or excess fatigability.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Board also notes 
that the veteran has contended, including in a statement 
dated in November 1998, that he incurred a stressor while on 
guard duty with the H & S Battalion 3rd FSSG, in 
approximately September 1982, when he was involved in an 
incident in which he almost killed a fellow soldier who the 
veteran thought was a terrorist.  It appears that an attempt 
to obtain the Log Book for the 3rd Supply Battalion has been 
made but not the Log Book for the H & S Battalion.  According 
to an October 1997 letter from Department of the Navy, Marine 
Corps Historical Center, monthly unit diaries of Marine Corps 
units are maintained at Records Branch, Code MMSB, 
Headquarters, U. S. Marine Corps., Quantico, Virginia 22134-
0001.  PTSD due to military trauma has been diagnosed, 
including by Douglas A. Kramer, M.D., in July 1998.  
Consequently, additional stressor development needs to be 
attempted.  

Therefore, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify the complete names, addresses 
and approximate dates of treatment for 
all health care providers, including 
private physicians and VA, who may 
possess additional records pertinent to 
his pending claims for service connection 
for PTSD and for an increased evaluation 
for right knee disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims files a copy of 
all records identified by the veteran 
which are not already of record.

2.  The veteran should also be requested 
by the RO to provide any additional 
relevant information on all service 
stressors, to include any additional 
details involving a description of the 
incident noted above, including complete 
names and unit designations of everyone 
involved, as well as complete dates and 
locations.

3.  After the veteran has responded to 
the above inquiry, the RO should contact 
Records Branch, Code MMSB, Headquarters, 
U. S. Marine Corps., Quantico, Virginia 
22134-0001, and attempt to obtain a copy 
of the Log Book for H & S Battalion, 3rd 
FSSG, stationed in Okinawa, Japan, for 
the month of September 1982. 

4.  Then, the RO should undertake any 
other indicated development to verify the 
veteran's alleged service stressors.  All 
efforts to verify the veteran's alleged 
service stressors should be documented.

5.  After the above have been completed, 
the veteran should be examined by a board 
certified psychiatrist, if available, to 
determine the current nature, severity, 
and etiology of any PTSD present.  The 
claims files, including a copy of this 
REMAND, must be made available to the 
examiner for study prior to the 
examination.  The examination report is 
to reflect whether such a review of the 
claims files was made.  Any necessary 
tests or studies should be conducted.  A 
diagnosis of PTSD, using the criteria in 
DSM-IV, which is the one most favorable 
to the veteran, should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
examiner should identify the stressor(s) 
supporting the diagnosis.  If it is 
determined that the veteran does not have 
PTSD, the examiner should explain why the 
veteran does not meet the criteria for 
this diagnosis.  The rationale for all 
opinions expressed should be provided.

6.  The veteran should also be afforded a 
VA examination by a board certified 
orthopedist, if available, to determine 
the current severity of his service-
connected right knee disability.  The 
claims files, including a copy of this 
REMAND, must be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the 
claims files was made.  Any tests or 
studies deemed warranted, including X-
rays, should be conducted.  The examiner 
should describe all symptomatology 
specifically due to the veteran's 
service-connected right knee disability.  
Tests of right knee movement against 
varying resistance should be performed by 
the orthopedist.  The extent of any 
incoordination, weakened movement, excess 
fatigability and instability should be 
described.  The orthopedist should be 
requested to identify any objective 
evidence of pain.  The specific 
functional loss due to pain should be 
identified, and to the extent possible, 
the examiner should provide an assessment 
of the degree of severity of any pain 
present.  The examiner should express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The examiner 
also should provide an opinion on the 
impact of the veteran's service-connected 
right knee disability on his ability to 
work.  The rationale for all opinions 
expressed should be explained.

7.  Thereafter, the RO should review the 
claims files and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issues of 
entitlement to service connection for 
PTSD and entitlement to an increased 
evaluation for the service-connected 
right knee disability, to include 
consideration of the provisions of 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, and 
4.45.

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals






